By the Court.—Freedman, J.
—In order to obtain a hearing in the court of appeals, the defendant and appellant stipulated that the order made by the general term of this court on May 8, 1876, be amended in certain particulars.
Having thus secured a hearing which he could not have otherwise procured, and compelled the respondent to meet his argument on the merits of the case, it seems to me but just and proper that he should be held bound by it.
The fact that the hearing resulted in an unfavorable decision, furnishes no. reason to the contrary.
The motion to vacate the order of November 5, 1877, should be denied with ten dollars costs.
Curtis, Ch. J., and Sanford, J., concurred.